DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Rejoinder
Claim 1 directed to an allowable system. Pursuant to the procedures set forth in MPEP§ 821.04(b), claims 31, 33,  directed to a separate species, previously withdrawn from consideration as a result of a restriction requirement, are hereby rejoined and fully examined for patentability under 37 CFR 1.104.
Because a claimed invention previously withdrawn from consideration under 37 CFR 1.142 has been rejoined, the restriction requirement as set forth in the Office action mailed on 6/4/2021 is hereby withdrawn. In view of the withdrawal of the restriction requirement as to the rejoined inventions, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim maybe subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.
Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211,1215, 170 USPQ129, 131-32 (CCPA 1971). See also MPEP § 804.01


Allowable Subject Matter
Claim(s) 1, 31-42, 44-48 as filed 10/21/2021 is/are allowed. Claim(s) 43 and 49 is/are hereby cancelled.  

Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Michael Cleveland on 12/29/2021.
The application has been amended as follows: 
----
Claim(s) 43 and 49 is/are hereby cancelled.
Amend claim 1 as the following -
(Currently amended):  A wide-area desalination brine dispersal system comprising a brine removal conduit having:
a brine inlet that receives brine from a desalination apparatus;
a plurality of brine outlets submerged in seawater; and
one or more air introduction points located at depths below the brine outlets, for oxygenating and moving brine through the brine removal conduit and outlets via airlift and dispersing the brine into seawater away from the brine removal conduit,
wherein the brine removal conduit has a first air introduction point, a first brine outlet from which brine leaves the conduit, a first length between such first air introduction point and first brine outlet, and the air lifts brine as averaged over such first length using an air fraction of at least 5% and up to 95%.

Please amend claims 44 and 45 to now depend on claim 1.

----
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Waqaas Ali whose telephone number is (571) 270-0235.  The examiner can normally be reached on M-F 9-5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vickie Kim can be reached on 571-271-0579.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-
/WAQAAS ALI/
Primary Examiner, Art Unit 1777